







Exhibit 10.36


[STAPLES LETTERHEAD]


January 23, 2017


Via Hand Delivery
Joe Doody
4285 Deephaven Lane
Naples, FL 34119
 


Dear Joe:


As we continue on our 20/20 journey, it is vital that the members of the Staples
Leadership Team focus on our most critical 20/20 initiatives. In light of your
upcoming retirement on September 9, 2017, we are asking you to take on a reduced
role allowing you to focus on three of these initiatives: (1) guiding the
transformation of Staples Supply Chain; (2) pursuing strategic alternatives for
our Australian and New Zealand businesses; and (3) reallocating your job duties
and responsibilities to the appropriate members of the Staples Leadership Team
(“SLT”).


Work Schedule and Pay
Effective February 1, 2017, commensurate with your new, streamlined
responsibilities you will work a reduced schedule of 12 hours per week.
Effective January 29, 2017, your new weekly pay will be $4,029.19, minus legally
required federal and state payroll deductions.


On May 1, 2017, following the transition of your primary duties, you will be
employed as Special Advisor to Staples and required to be available for no more
than eight hours per week, as needed by members of the SLT. In exchange for this
commitment, Staples will compensate you at a weekly rate of $1,000 less legally
required federal and state payroll deductions.


APA Bonus
You will remain eligible for the FY2016 APA bonus, subject to the Company’s
satisfaction of the APA plan criteria.  Your APA will be 100% of your current
FY2016 salary.


Performance Award Shares (“PAS”)


Performance Award Share Cycle
Date Shares Will Issue
Number of Shares Issued
Eligibility
Vesting Date
2015-2017
~March 2018
Dependent upon Board Approval
86.7% of Target
Immediately upon receipt
2016-2018
~March 2019
Dependent upon Board Approval
53.41% of Target
Immediately upon receipt
2017-2019
~March 2020
Dependent upon Board Approval
20.29% of Target
Immediately upon receipt














--------------------------------------------------------------------------------





Restricted Stock Unit Awards (“RSU”)
You will remain eligible for your 2017 RSU award which is typically issued in
March or April following the Staples Board of Directors’ Compensation Committee
meeting.


Paid Time Off (“PTO”)
You will accrue PTO in accordance with the part-time, exempt schedule.


PIPA
You will remain bound by the obligations set forth in your Proprietary Interest
Protection Agreement until September 9, 2018.


Cancellation of Severance Benefits Agreement
As part of this arrangement, you and Staples will agree to cancel your Severance
Benefits Agreement by mutual execution of the Revocation of Severance Benefits
Agreement.


Employment At Will
Your employment will remain “at will” through September 9, 2017, which means
that your employment may be terminated for any or no reason, with or without
cause or notice, at any time by you or the Company. 


If you have any questions please feel free to contact me.




Sincerely,


/s/ Regis Mulot


Regis Mulot
Executive Vice President
Global Human Resources





